DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
The drawings of January 23, 2020 are hereby accepted as FORMAL.

It is noted that throughout the claims there is mixed used of “mmW” and “MMW,” which are presumed to have the same meaning in context.

Please note that any mention of the line numbers of claims in this office action refers to the claims as they appear in the official claim listing in the image file wrapper (IFW), not to any claim as it may be reproduced below in this office action.

An attempt was made to contact Applicant’s attorney, Mr. William Ladd, by telephone on March 17, 2022 to clarify the apparent contradiction between claims 1, 2, and 3.  Particularly, on lines 5-7 of independent claim 1, the claim language states that “a first spacing” is approximately 1.5 “a second spacing”; however, dependent claims 2 and 3 have the “second spacing” being 1.5 the “first spacing.”  A detailed message was left, but no one has returned the call.  A second attempt to reach Applicant’s attorney 

Objection to the Specification
The text of 37 CFR 1.52(b)(6) is as follows:
“Other than in a reissue application or reexamination or supplemental examination proceeding, the paragraphs of the specification, other than in the claims or abstract, may be numbered at the time the application is filed, and should be individually and consecutively numbered using Arabic numerals, so as to unambiguously identify each paragraph. The number should consist of at least four numerals enclosed in square brackets, including leading zeros (e.g., [0001]). The numbers and enclosing brackets should appear to the right of the left margin as the first item in each paragraph, before the first word of the paragraph, and should be highlighted in bold. A gap, equivalent to approximately four spaces, should follow the number. Nontext elements (e.g.,
The specification is hereby objected to under 37 CFR 1.52(b)(6) in that the paragraph numbering is not, “to the right of the left margin as the first item in each paragraph,” the paragraph numbering being within the left margin.  This objection may be overcome by: (1) amending the specification so that the paragraph numbering complies with the cited rule, or, (2) cancelling all paragraph numbering in the specification.
Prior Art Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Meyers et al (GB2463987A), hereinafter Meyers et al (‘987), in view of Carter (US2126531), hereinafter Carter (‘531).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The text of independent claim 1 is as follows:
“1. A radar system, comprising: a millimeter wave (mmW) radar sensor; a first antenna subarray coupled to the MMW sensor; a second antenna subarray coupled to the MMW sensor; and a third antenna subarray coupled to the MMW sensor, wherein a first spacing between the first antenna subarray and the second antenna subarray is approximately 1.5 times a second spacing between the second antenna subarray and the third antenna subarray.”
Looking, first, to independent claim 1, Meyers et al (‘987) discloses, “A radar system” (line 1), noting, for example, page 1, line 29 (“a radar system is provided”).
On line 2 of independent claim 1, the “millimeter wave (mmW) radar sensor” is disclosed in Meyers et al (‘987) as any of the radar systems disclosed in Meyers et al (‘987), such as “radar system 104” or “radar system 204,” where each of the Meyers et al (‘987) radar sensors are millimeter wave radar systems (e.g., page 4, line 5-6).
On line 3 of claim 1, the claimed “first antenna subarray coupled to the MMW sensor” is met by any of the antenna subsystems 212-1 through 212-N in Meyers et al (‘987), for example, as illustrated in Figure 2.
On line 4 of claim 1, the claimed “second antenna subarray coupled to the MMW sensor” is met by any other of the antenna subsystems 212-1 through 212-N in Meyers et al (‘987), for example, as illustrated in Figure 2.

However, on lines 5-7 of claim 1, the claim limitations, “wherein a first spacing between the first antenna subarray and the second antenna subarray is approximately 1.5 times a second spacing between the second antenna subarray and the third antenna subarray” are not disclosed in Meyers et al (‘987).
Carter (‘531) discloses a general antenna system, which could be used with any sort of radio wave transceiver, such as a radar.  Carter (‘531) discloses various arrangements, in addition to those illustrated, using the square roots of Bessel functions.  For example, in Carter (‘531), please see page 1, left column, line 25-56.  Please, also, note in this cited passage in Carter (‘531) that, “It is not necessary in an array of circles to have radii corresponding to all successive roots of the Bessel functions mentioned.”  Carter (‘531) teaches the use of the disclosed antenna system for the advantage of obtaining “substantially equal radiation in all horizontal directions and a great reduction in undesirable high angle radiation” (page 1, left column, lines 10-14).  As an example, if subarray 5 in Figure 1 in Carter (‘531) is called the “first antenna subarray,” and if subarray 2 is called the “second antenna subarray,” and if subarray 4 is called the “third antenna subarray,” then the claim 1 “first spacing” would be 1.508, and the “second spacing” would be 1.008.  Please note that 1.508/1.008 = 1.496, which is “approximately 1.5 times,” as claimed.

In that each and every claimed feature in independent claim 1 is plainly present in the applied combination of Meyers (‘987) in view of Carter (‘531) as set forth above, independent claim 1 is obvious over the applied combination of Meyers (‘987) in view of Carter (‘531) as set forth above.
As for the further limitations of dependent claim 2, these are met, at least, by the spacing in Figure 1 in Carter (‘531) of the applied combination between subarray 1 and subarray 3, which is 1.1172λ, or rounded to two decimal places, 1.12λ.
Next, looking to the further limitations of dependent claim 3, the spacing in Figure 1 of Carter (‘531) between subarray 1 and subarray 4 is 1.62λ, which is over 96% of the claimed value of 1.68λ.  It would have been obvious to one of ordinary skill-in-the-art to try values of the spacings varying slightly above or below what is disclosed in an attempt to find other values of spacing that are optimal.
Claims 1, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al (US 9,310,478 B2), hereinafter Gross et al (‘478).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of radar systems.
The text of independent claim 1 is as follows:
“1. A radar system, comprising: a millimeter wave (mmW) radar sensor; a first antenna subarray coupled to the MMW sensor; a second antenna subarray coupled to the MMW sensor; and a third antenna subarray coupled to the MMW sensor, wherein a first spacing between the first antenna subarray and the second antenna subarray is approximately 1.5 times a second spacing between the second antenna subarray and the third antenna subarray.”
First, looking to independent claim 1, Gross et al (‘478) plainly shows, “A radar system” (line 1) in that the overall system in Gross et al (‘478) can be called “A radar system” in that it is a system of different parts having a radar sensor as a main part of the system.”
On line 2 of independent claim 1, the “millimeter wave (mmW) radar sensor” is generally met in Gross et al (‘478) by the “Radar sensor device 12,” for example, please see column 3, line 4.  However, Gross et al (‘478) does not disclose that the “Radar sensor 12” is a “millimeter wave” radar sensor.  In that the disclosure of the radar sensor 12 in Gross et al (‘478) is generally disclosed as a radar, it would have been obvious to one of ordinary skill-in-the-art that any suitable type of radar could be used in Gross et al (‘478), including a millimeter wave radar.  Alternatively, it would have been 
On line 3 of claim 1, the “first antenna subarray coupled to the MMW sensor” is met by subarray 15f, as illustrated in Figure 4 in Gross et al (‘478).
On line 4 of claim 1, the “second antenna subarray coupled to the MMW sensor” is met by subarray 15g, as illustrated in Figure 4 in Gross et al (‘478).
On line 5 of claim 1, the “third antenna subarray coupled to the MMW sensor” is met by subarray 15h, as illustrated in Figure 4 in Gross et al (‘478).
On lines 5-7 of claim 1, the claim limitations, “wherein a first spacing between the first antenna subarray and the second antenna subarray is approximately 1.5 times a second spacing between the second antenna subarray and the third antenna subarray” are met by Gross et al (‘478) as applies above in that the “first spacing” in Gross et al (‘478) between subarray 15f and subarray 15g, as illustrated in Figure 4 is 1.5λ, and the “second spacing” between subarray 15g and subarray 15h is λ.
Since each and every claimed feature in independent claim 1 is plainly present in Gross et al (‘478) as applied above to claim 1, claim 1 is obvious over Gross et al (‘478).
Next, looking to the further limitations as set for in dependent claim 11, Gross et al (‘478) as applied above to independent claim 1 plainly is made up of “microstrip patches,” noting, for example, column 2, lines 10-15 (“patch elements”), and column 3, lines 40-41 (“patch elements”).  It would have been obvious to one of ordinary skill-in-the-art that the “patch elements” in Gross et al (‘478) are “microstrip.”  However, Gross et al (‘478) does not disclose that the “patch elements 23” are a “2 by 3 grid” as claimed.  

Potentially-Allowable Subject Matter
Claims 4-10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allowable Claims
Claims 14-20 are allowable over the prior art of record.
The text of independent claim 14 is as follows:
“14. An unmanned aerial vehicle (UAV) comprising a radar system, the radar system comprising: a millimeter wave (mmW) radar sensor; a first antenna subarray coupled to the MMW sensor; a second antenna subarray coupled to the MMW sensor; a third antenna subarray coupled to the MMW sensor, wherein a first spacing between the first antenna subarray and the second antenna subarray is approximately 1.5 times a second spacing between the second antenna subarray and the third antenna subarray, and  Navy Case Number 106344-US5-26 - wherein the first antenna subarray, the second antenna subarray, and the third antenna subarray are parallel with each other; a fourth antenna subarray coupled to the MMW sensor, wherein the fourth antenna subarray is vertically offset from the first antenna subarray, the second antenna subarray, and the third antenna subarray; a fifth antenna subarray coupled to the MMW sensor; and a sixth antenna subarray coupled to the MMW sensor, wherein a third spacing between the fifth antenna subarray and the sixth antenna subarray is approximately equal to the first spacing, and wherein a fourth spacing between the fourth antenna subarray and the fifth antenna subarray is approximately equal to the second spacing, and wherein the fourth antenna subarray, the fifth antenna subarray, and the sixth antenna subarray are parallel with each other.”  (Bold added).
Regarding independent claim 14, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 15-17 depends ultimately from allowable, independent claim 14, each of dependent claims 15-17 is allowable for, at least, the reasons for which independent claim 14 is allowable.
The text of independent claim 18 is as follows:
“18. A method for detecting an object using a radar system, the method comprising:  Navy Case Number 106344-US5-27 - comparing a received signal with a first known signal using a matched filter and generating a first result; altering a range, radial velocity, and radial acceleration of the matched filter to configure the matched filter to search for a second known signal; comparing the received signal with the second known signal using the matched filter and generating a second result; determining, based on the first result and the second result, whether an object was detected by the matched filter.”  (Bold added).

In that each of dependent claims 19-20 depends ultimately from allowable, independent claim 18, each of dependent claims 19-20 is allowable for, at least, the reasons for which independent claim 18 is allowable.

Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tarran (GB2382229A) is of general interest for the disclosed spacing the parallel linear subarrays.
Mohamed et al (‘947) is of general interest for the disclosure at column 6, lines 31-45, and at column 10, lines 15-41.
Smith et al (‘026) is of general interest for the sequence of “velocity, acceleration matched filters.”
Smith (‘340) is of general interest for the “range matched filters” and for the “Doppler-acceleration matched filter system.”
Unz (‘372) is of general interest for the disclosed spacings.
Krikorian et al (‘194) is of general interest for the set of matched filters for a set of target accelerations.
Krikorian et al (‘699) is of general interest for matched filter signals corresponding to a Doppler profile.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648